Action to compel specific performance of a contract for the sale of real property or for damages arising out of the alleged conspiracy of all the defendants to prevent plaintiff from obtaining title to the real property. Defendants Milton and McManus appeal from an order denying their motion, under subdivision 8 [now subdivision 7] of rule 107 of the Rules of Civil Practice, to dismiss the amended complaint on the ground that the contract on which the causes of action are founded is not in writing subscribed by the party to be charged. Order affirmed, with $10 costs and disbursements. No opinion. Johnston, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.